

















PAR PACIFIC HOLDINGS, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN
Effective as of March 7, 2017






--------------------------------------------------------------------------------








TABLE OF CONTENTS


 
 
 
 
 
 
ARTICLE I
 
DEFINITIONS
 
 
 
ARTICLE II
 
ELIGIBILITY
 
 
 
ARTICLE III
 
DEFERRALS
 
 
 
ARTICLE IV
 
FUNDING
 
 
 
ARTICLE V
 
ACCOUNT MAINTENANCE AND INTEREST CREDITS
 
 
 
ARTICLE VI
 
PAYMENT OF BENEFITS
 
 
 
ARTICLE VII
 
PAYMENTS UPON DEATH
 
 
 
ARTICLE VIII
 
ADMINISTRATION OF THE PLAN
 
 
 
ARTICLE IX
 
AMENDMENT OR TERMINATION
 
 
 
ARTICLE X
 
GENERAL PROVISIONS



-i-    

--------------------------------------------------------------------------------





PAR PACIFIC HOLDINGS, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN
The Par Pacific Holdings, Inc. Non-Qualified Deferred Compensation Plan (the
“Plan”) was adopted effective March 7, 2017. The purpose of the Plan is to
provide a benefit to directors who are not employees of Par Pacific Holdings,
Inc. and select executives of Par Pacific Holdings, Inc. or one of its
Affiliates. Plan Participants are allowed the opportunity to elect to defer a
portion of their Eligible Compensation (as defined in Section 1.16) to some
future period. The Plan is intended to be an unfunded “top hat plan” exempt from
certain provisions of ERISA.
ARTICLE I

DEFINITIONS
1.1    General. For purposes of the Plan, the following terms, when capitalized,
will have the following meanings. The masculine pronoun wherever used herein
will include the feminine gender, the singular number will include the plural,
and the plural will include the singular, unless the context clearly indicates a
different meaning.
1.2    “Account” means the aggregate of a Participant’s bookkeeping sub-accounts
established pursuant to Section 5.1.
1.3    “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, another Person. The term
“control” includes, without limitation, the possession, directly or indirectly,
of the power to direct the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. For the purposes
of applying Code Section 409A, the term “Affiliate” shall mean all Persons with
whom the Participant’s employer would be considered a single employer under Code
Section 414(b) or 414(c) as defined and modified in Code Section 409A, as
determined by the Plan Administrator.
1.4    “Annual Incentive Compensation” means the annual cash bonuses earned in a
given calendar year under the Annual Incentive Plan and generally paid in the
following calendar year. Annual Incentive Compensation does not include any
other bonus including, but not limited to, a relocation bonus, a hiring bonus, a
stay bonus or any other periodic bonus.
1.5    “Annual Incentive Plan” means the Company’s annual incentive plan in
which Participants may earn cash bonuses over a calendar year performance period
that are generally payable in the following calendar year.
1.6    “Applicable Taxes” has the meaning set forth in Section 3.1(b).
1.7    “Base Salary” means the annual scheduled base salary payable in cash,
excluding, without limitation, equity compensation income, Annual Incentive
Compensation, severance pay, and income included in pay due to fringe benefits.


1

--------------------------------------------------------------------------------




1.8    “Beneficiary Designation Form” means a written document (in printed or
electronic form), the form of which the Company shall determine from time to
time, on which a Participant shall have the right to designate a beneficiary.
1.9    “Board” means the Board of Directors of the Company.
1.10    “Change in Control” means any of the following events occurring with
respect to the Company; provided that such event qualifies as a “change in
control event” (as defined in Section 1.409A-3(i)(5)(i) of the Regulations):
(i)    any Person (other than the Company, any trustee or other fiduciary
holding securities under any employee benefit plan of the Company, or any
company owned, directly or indirectly, by the stockholders of the Company
immediately prior to the occurrence with respect to which the evaluation is
being made in substantially the same proportions as their ownership of the
common stock of the Company) acquires securities of the Company and immediately
thereafter is the beneficial owner (except that a Person shall be deemed to be
the beneficial owner of all shares of Stock that any such Person has the right
to acquire pursuant to any agreement or arrangement or upon exercise of
conversion rights, warrants or options or otherwise, without regard to the sixty
(60)-day period referred to in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities;
(ii)    during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
cease for any reason to constitute at least a majority of the Board;
(iii)    the consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than 50% of
the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation; or
(iv)    the stockholders of the Company approve a plan or agreement for the sale
or disposition of all or substantially all of the consolidated assets of the
Company (other


2

--------------------------------------------------------------------------------




than such a sale or disposition immediately after which such assets will be
owned directly or indirectly by the stockholders of the Company, in
substantially the same proportions as their ownership of the common stock of the
Company immediately prior to such sale or disposition) in which case the Board
shall determine the effective date of the Change in Control resulting therefrom;
provided, however, that a transaction described in this clause (iv) shall not be
deemed a Change in Control unless and until such transaction is consummated.
1.11    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.
1.12    “Code Section 409A” means Section 409A of the Code.
1.13    “Committee” means the Compensation Committee of the Board.
1.14    “Company” means Par Pacific Holdings, Inc., a Delaware corporation.
1.15    “Director Fees” means the cash fees Outside Directors earn for service
on the Board or any committee of the Board.
1.16    “Eligible Compensation” means Base Salary, Annual Incentive Compensation
or Director Fees that is paid in cash by the Company or an Affiliate.
1.17    “Eligible Employees” means a select group of highly-compensated or
management employees of the Company or its Affiliates.
1.18    “Employee Participant” means with respect to any Plan Year, an Eligible
Employee who has been designated in writing as a Participant pursuant to Section
2.1.
1.19    “Employer” means the Company and its Affiliates.
1.20    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
1.21    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
1.22    “Outside Director” means a director of the Board who is not an employee
of the Company or an Affiliate.
1.23    “Outside Director Participant” means with respect to any Plan Year, a
Participant who is an Outside Director for that Plan Year.
1.24    “Participation Date” means the date on which an Eligible Employee or an
Outside Director is eligible to participate in the Plan, as set forth in Section
2.2.
1.25    “Participant” means an Employee Participant or an Outside Director
Participant.


3

--------------------------------------------------------------------------------




1.26    “Performance-Based Compensation” means Annual Incentive Compensation,
the amount of which, or the entitlement to which, is contingent on the
satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months.
Organizational or individual performance criteria are considered pre-established
if established in writing by not later than 90 days after the commencement of
the period of service to which the criteria relates, provided that the outcome
is substantially uncertain at the time the criteria are established. The
determination of whether compensation is Performance-Based Compensation shall be
made in accordance with the Regulations, including the following:
(a)    Performance-Based Compensation does not include any amount or portion of
any amount that will be paid either regardless of performance, or based upon a
level of performance that is substantially certain to be met at the time the
criteria is established. However, Compensation may be Performance-Based
Compensation where the amount will be paid regardless of satisfaction of the
performance criteria due to the Participant’s death, disability, or a change in
control event (as defined in Section 1.409A-3(i)(5)(i) of the Regulations),
provided that a payment made under such circumstances without regard to the
satisfaction of the performance criteria will not constitute Performance-Based
Compensation.
(b)    Performance-Based Compensation may include payments based upon subjective
performance criteria provided that:
(i)    The subjective performance criteria are bona fide and relate to the
performance of the Participant, a group of service providers that includes the
Participant, or a business unit for which the Participant provides services
(which may include the entire organization); and
(ii)    The determination that any subjective performance criteria have been met
is not made by the Participant or a family member of the Participant (as defined
in Section 267(c)(4) of the Code applied as if the family of an individual
includes the spouse of any member of the family), or a person under the
effective control of the Participant or such a family member, and no amount of
the compensation of the person making such determination is effectively
controlled in whole or in part by the Participant or such a family member.
1.27    “Person” means any partnership, corporation, limited liability company,
group trust or other legal entity.
1.28    “Plan” means the Par Pacific Holdings, Inc. Non-Qualified Deferred
Compensation Plan.
1.29    “Plan Administrator” means the Committee.
1.30    “Plan Election” means the following: (a) for Employee Participants, an
election to defer a part of such Participant’s Base Salary or Annual Incentive
Compensation pursuant to Section 3.2, and (b) for Outside Director Participants,
an election to defer Director Fees pursuant to Section 3.2. A Participant’s Plan
Election shall also include an election by the Participant specifying the


4

--------------------------------------------------------------------------------




calendar year in which payments shall commence, which shall apply unless payment
is required earlier pursuant to the terms of Article VI.
1.31    “Plan Year” means any calendar year during which the Plan is in effect.
1.32    “Regulations” means the regulations, as amended from time to time, which
are issued under Code Section 409A.
1.33    “Separation from Service” means the Participant’s termination from
employment from the Employer, subject to the following and other provisions of
the Regulations:
(a)    The employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the individual retains a right to reemployment with the Employer under
an applicable statute or by contract. A leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation by the Company that
the Participant will return to perform services for the Employer. If the period
of leave exceeds six months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first day immediately following such
six-month period.
(b)    In determining whether a Separation from Service has occurred, the
following presumptions, which may be rebutted as provided in the Regulations,
shall apply:
(i)    A Participant is presumed to have separated from service where the level
of bona fide services performed decreases to a level equal to 20% or less of the
average level of services performed by the Participant during the immediately
preceding 36-month period.
(ii)    A Participant will be presumed not to have separated from service where
the level of bona fide services performed continues at a level that is 50% or
more of the average level of services performed by the Participant during the
immediately preceding 36-month period.
No presumption applies to a decrease in the level of bona fide services
performed to a level that is more than 20% but less than 50% of the average
level of bona fide services performed during the immediately preceding 36-month
period. If a Participant had not performed services for the Employer for 36
months, the full period that the Participant has performed services for the
Employer shall be substituted for 36 months.
(c)    For purposes of this Section, the term “Employer” has the meaning set
forth in Section 1.19 provided that the following shall apply in determining
whether a Person is an “Affiliate” as defined in Section 1.3:
(i)    In applying Code Sections 1563(a)(1), (2) and (3) for purposes of
determining a controlled group of corporations under Code Section 414(b), the
phrase “at


5

--------------------------------------------------------------------------------




least 50 percent” shall be used instead of “at least 80 percent” each place it
appears in Code Sections 1563(a)(1), (2) and (3); and
(ii)    In applying Treas. Reg. Section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Code Section 414(c), “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Treas. Reg. Section 1.414(c)-2.
(d)    In the event of the sale or other disposition of assets by the Company or
an Affiliate (the “Seller”) to an unrelated service recipient (the “Buyer”), the
Seller and the Buyer may specify whether a Separation from Service has occurred
for a Participant who would otherwise experience a Separation from Service with
the Seller, in accordance with the rules set forth in Section 1.409A-1(h)(4) of
the Regulations.
1.34    “Specified Employee” means any Participant who, as of the date of the
Participant’s Separation from Service, is a Key Employee (as defined below) of
the Company but only if any stock of the Company is publicly traded on an
established securities market or otherwise. A Participant is a “Key Employee” if
the Participant meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with the Regulations and disregarding Code Section
416(i)(5)) at any time during the 12-month period ending on the specified
employee identification date (as such term is defined in Section 1.409A-1(i)(3)
of the Regulations). If a Participant is a Specified Employee as of the
specified employee identification date, the Participant is treated as a
Specified Employee for the entire 12-month period beginning on the specified
employee effective date (as such term is defined in Section 1.409A-1(i)(4) of
the Regulations). The Committee may, in compliance with the Regulations: (a)
elect the definition of compensation which shall be used to determine whether a
Participant is a Specified Employee, (b) designate the specified employee
identification date, (c) designate the specified employee effective date and (d)
make such other determinations as may be necessary, advisable or convenient to
determine whether any Participant is a Specified Employee. In the absence of any
designation by the Committee, the specified employee identification date shall
be December 31 and the specified employee effective date shall be the first day
of the fourth month following the specified employee identification date.
1.35    “Stock” means the common stock of the Company, par value $0.01 per
share, as adjusted by the Company from time to time in accordance with the terms
of the Amended and Restated Par Pacific Holdings, Inc. 2012 Long Term Incentive
Plan, as may be amended from time to time.
1.36    “Trust” means a so-called “rabbi trust,” the assets of which shall
remain, for all purposes, a part of the general unrestricted assets of the
Company.



ARTICLE II
ELIGIBILITY


6

--------------------------------------------------------------------------------





2.1    Eligibility. The Board may, in its discretion, or an Affiliate may, in
its discretion and subject to the approval of the Board, designate in writing
any Eligible Employee as a Participant who is eligible to participate in the
Plan. An Outside Director is automatically eligible to participate in the Plan.
2.2    Participation Date and Notice. An Eligible Employee designated as a
Participant pursuant to Section 2.1 shall become a Participant as of the date
determined by the Company. An Outside Director shall become a Participant as of
the date he or she is elected a director of the Board. The date that an Eligible
Employee or Outside Director is eligible to participate in the Plan shall be
known as the “Participation Date.” The Plan Administrator will provide the
Participant with notice of his or her Participant’s Participation Date and the
forms needed to make an election pursuant to Section 3.2 as soon as reasonably
practicable after the Plan Administrator is informed of a Participant’s
Participation Date.
ARTICLE III    

DEFERRALS
3.1    Deferral Amounts.
(a)    Participants may elect to defer Eligible Compensation subject to the
limits described below. A separate election for Base Salary, Annual Incentive
Compensation and Director Fees must be made. Outside Director Participants may
elect to defer up to 100% of their Director Fees. Subject to Section 3.1(b),
Employee Participants may elect to defer up to (i) 60% of their Base Salary and
(ii) 85% of their Annual Incentive Compensation.
(b)    The amount that an Employee Participant may defer cannot be in excess of
his or her Base Salary and Annual Incentive Compensation, respectively, reduced
by his or her Applicable Taxes. “Applicable Taxes” means the taxes on the Base
Salary and Annual Incentive Compensation, respectively, which a Participant
elects to defer under the Plan and which are described in the following
Regulations:
(i)    Section 1.409A-3(j)(4)(vi) of the Regulations, which allows an Employer
to accelerate payment of Eligible Compensation deferred under the Plan to pay
FICA taxes on such Eligible Compensation and income tax withholding related to
such FICA taxes; and
(ii)    Section 1.409A-3(j)(4)(xi) of the Regulations, which allows an Employer
to accelerate payment of Eligible Compensation deferred under the Plan to pay
state, local or foreign taxes on such Eligible Compensation and income tax
withholding related to such taxes.
3.2    Plan Election. The Plan Administrator shall provide each Participant,
upon becoming a Participant and thereafter annually, with a Plan Election to be
filed by the Participant, in accordance with such procedures as may be
established by the Plan Administrator but subject to the following:


7    

--------------------------------------------------------------------------------





(a)    First Year of Eligibility. Upon first becoming a Participant, a
Participant must file an election in such form as the Plan Administrator may
require if the Participant wishes to defer Eligible Compensation under the Plan
for the calendar year in which he or she becomes a Participant. Such election
must be filed within thirty (30) days following the Participant’s Participation
Date, at which time the election shall become irrevocable, except with respect
to any Performance-Based Compensation for which a later election is made under
Section 3.2(c). The election under this Section shall apply only to Compensation
that is paid on or after the first day of the first month after the date of such
election. For Annual Incentive Compensation that is earned over the performance
period in which he or she becomes a Participant (and which would be paid in the
following calendar year, absent a deferral election), the election shall apply
to the total amount of the Annual Incentive Compensation for the performance
period multiplied by a fraction, the numerator of which is the number of days
remaining in the performance period after the election and the denominator of
which is the total number of days in the performance period.
(b)    Annual Election. Except as otherwise provided in Section 3.2(a) or
3.2(c), a Participant desiring to participate in the Plan for a Plan Year must
file with the Company a Plan Election not later than the close of the Plan Year
next preceding the period of service for which the right to the compensation
arises, at which time the election shall become irrevocable. Such Plan Election
shall be effective on the first day of the Plan Year following the filing
thereof.
(c)    Election to Defer Annual Incentive Compensation. Beginning with Annual
Compensation earned over the 2017 calendar year performance period (and which
would be paid in the 2018 calendar year, absent a deferral election), a
Participant may elect to defer the receipt of a portion of his or her Annual
Incentive Compensation pursuant to this Section 3.2(c), provided that such
Annual Incentive Compensation meets the requirements of Performance-Based
Compensation. A Participant must make an affirmative election, in such form as
the Company may require, for each Plan Year for which the Participant wishes to
defer any portion or all of his or her Annual Incentive Compensation that is
earned in such Plan Year. The election must be made on or before the earlier of
(i) the date established by the Company or (ii) the date that is six months
before the end of the Plan Year (i.e., June 30), provided that the Participant
performs services continuously from the later of the beginning of the Plan Year
or the date the performance criteria are established through the date an
election is made under this Section 3.2(c), and provided further that in no
event may an election to defer Annual Incentive Compensation be made after such
compensation has become readily ascertainable. The date that the Company
establishes for making an election with respect to Annual Incentive Compensation
does not need to be the same for each Participant and may be earlier than the
latest date for making such election under Code Section 409A. For purposes of
this Section 3.2(c), if the Annual Incentive Compensation is a specified or
calculable amount, the compensation is readily ascertainable if and when the
amount is first substantially certain to be paid. If the Annual Incentive
Compensation is not a specified or calculable amount because, for example, the
amount may vary based upon the level of performance, the compensation, or any
portion of the compensation, is readily ascertainable when the amount is first
both calculable and substantially certain to be paid. For this purpose, the
Annual Incentive Compensation is bifurcated between the portion that is readily
ascertainable and the amount that is not readily ascertainable. Accordingly, in
general any minimum amount that is both calculable and substantially certain to
be paid shall be treated as readily ascertainable.


8    

--------------------------------------------------------------------------------





(d)    Except as provided in Section 3.2(c), in no event shall a Participant be
permitted to defer Eligible Compensation for any period that has commenced prior
to the date on which the Plan is effective or the date on which a Plan Election
is signed by the Participant and accepted by the Company.
(e)    Upon receipt of a properly completed and executed Plan Election, the
Company shall notify the payroll department of the Participant’s Employer to
withhold that portion of the Participant’s Eligible Compensation specified in
the Plan Election. All amounts shall be withheld ratably throughout the Plan
Year except for any Annual Incentive Compensation, which shall be withheld in a
single lump sum. In no event shall the Participant be permitted to defer more
than the amount specified by the Plan.
ARTICLE IV    

FUNDING
4.1    Unsecured Obligation. Individual Participant deferrals of Eligible
Compensation and the interest credited thereon shall be reflected in book
entries maintained by or on behalf of the Company, as set forth in Section 5.1.
The existence of such book entries shall not create a trust of any kind, or a
fiduciary relationship between the Company, the Plan Administrator or any record
keeper and the Participant, his or her designated beneficiary, or other
beneficiaries provided for under the Plan. The bookkeeping entries represent an
unsecured obligation of the Company to pay deferred Eligible Compensation and
the interest credited thereon to a Participant at a future date.
4.2    Discretionary Rabbi Trust. If the Company so determines, in its sole
discretion, payments to a Participant or his or her designated beneficiary or
any other beneficiary hereunder may be made from assets held in a Trust. No
person shall have any interest in such assets by virtue of the Plan. The
Company’s obligations hereunder shall be an unfunded and unsecured promise to
pay money in the future. Any Participant having a right to receive payments
pursuant to the provisions of the Plan shall have no greater rights than any
unsecured general creditor of the Company in the event of the Company’s
insolvency or bankruptcy, and no person shall have nor acquire any legal or
equitable right, claim or interest in or to any property or assets of the
Company. In no event shall the assets accumulated in the Trust be construed as
creating a funded plan under the applicable provisions of ERISA, or under the
Code, or under the provisions of any other applicable statute or regulation.
ARTICLE V    

ACCOUNT MAINTENANCE AND INTEREST CREDITS
5.1    Record Keeper. The Plan Administrator shall appoint a Plan record keeper
which shall establish and maintain an individual bookkeeping Account on behalf
of each Participant for purposes of determining each Participant’s benefits
under the Plan. Separate sub-accounts shall be established for each Participant
with respect to each year’s Plan Election.
5.2    Account Adjustments.


9    

--------------------------------------------------------------------------------





(a)    The Plan record keeper shall adjust each Participant’s Account for
amounts representing:
(i)    Participant deferrals,
(ii)    interest credits,
(iii)    expenses, and
(iv)    distributions paid to the Participant or beneficiaries of the
Participant.
(b)    The Plan record keeper shall credit a Participant’s Account as of each
December 31 with interest at an effective annual rate equal to the 20-Year
Treasury Rate plus 100 basis points; provided, however, that in a Participant’s
first year of participation, such annual interest credited shall be prorated
(based on the date of the initial deferral) and provided, further, that a
prorated annual interest amount shall be credited to a Participant’s Account as
of the date of his or her termination of employment with the Company. For the
purpose of this subsection 4.2, the “20-Year Treasury Rate” shall be the average
annual rate for 20-year Treasury securities, constant maturity, as published in
the Federal Reserve Statistical Release H15 for the Plan Year prior to the year
in which the December 31 interest credit (or the prorated interest credit upon a
termination of employment) is made.
(c)    The Plan record keeper shall determine the value of all Accounts
maintained under the terms of the Plan. The Plan record keeper shall provide
each Participant with a statement of his or her individual bookkeeping Account
reflecting adjustments to such Account during the period from the last statement
date. Such statement shall be provided to Participants as soon as
administratively feasible following the end of each Plan Year.
ARTICLE VI    

PAYMENT OF BENEFITS
6.1    Distributions. A Participant’s or beneficiary’s benefit payable under the
Plan shall be determined by reference to the value of each bookkeeping
sub-account balance at the time of distribution. Sub-accounts shall be
maintained for each Plan Year’s deferrals. Benefit payments from the Plan shall
be payable from the general assets of the Company which include any assets held
in the Trust.
6.2    Timing of Payments. Subject to Section 6.4 through Section 6.7 and
subject to Section 9.3, each of a Participant’s subaccounts shall be paid within
30 days following the earliest of the following dates:
(i)    January 1 of the year elected by the Participant on the Participant’s
applicable Plan Election;


10    

--------------------------------------------------------------------------------





(ii)    the date of the Participant’s Separation from Service; provided,
however, that if the Participant is a Specified Employee, the date for purposes
of this Section 6.2 is the date that is six months following such Separation
from Service;
(iii)    the date of the Participant’s death; or
(iv)    the date in which a Change in Control occurs.
6.3    Form of Payment. Each of a Participant’s subaccounts shall be paid in the
form of a cash lump sum.
6.4    Payments in Violation of Federal Securities Laws. To the extent permitted
by the Regulations, the Company may delay a benefit payment where the Company
reasonably anticipates that the making of the payment will violate Federal
securities laws or other applicable law. Such a benefit payment shall be made at
the earliest date at which the Company reasonably anticipates that the making of
the benefit payment will not cause such violation.
6.5    Acceleration Prohibited. Except as provided in Section 6.6 and Section
6.7, acceleration of the time of payment of any portion of the balance of a
Participant’s Account is prohibited.
6.6    Accelerated Payment for Domestic Relations Orders. To the extent
necessary to fulfill a domestic relations order (as defined in Code Section
414(p)(1)(B)) and as permitted by the Regulations, the Company, in its sole
discretion, may accelerate the time of a benefit payment under the Plan to an
individual other than the Participant, or a benefit payment under the Plan may
be made to an individual other than the Participant.
6.7    Accelerated Payment for Failure to Comply with Code Section 409A. To the
extent permitted by the Regulations, at any time the Plan fails to meet the
requirements of Code Section 409A and the Regulations, the Company may
accelerate the time of a payment, or a payment under the Plan may be made;
provided, however, that such payment shall not exceed the amount required to be
included in income as a result of the failure to comply with the requirements of
Code Section 409A and the Regulations.
ARTICLE VII    

PAYMENTS UPON DEATH
7.1    Payment to Beneficiary. Any benefit which a deceased Participant is
entitled to receive under the Plan shall be paid to such Participant’s
beneficiary.
7.2    Designation of Beneficiary. A Participant shall have the right to
designate a beneficiary on the Beneficiary Designation Form and to amend or
revoke such designation at any time in writing. Such designation, amendment or
revocation shall be effective only when filed with the Plan Administrator. Any
beneficiary designation, amendment or revocation shall apply to all past and
present Plan Elections.


11    

--------------------------------------------------------------------------------





If no Beneficiary Designation Form is filed with the Plan Administrator, or if
the Beneficiary Designation Form is held invalid, or if no beneficiary survives
the Participant and benefits remain payable following the Participant’s death,
the Plan Administrator shall direct that payment of benefits be made to the
person or persons in the first category in which there is a survivor. The
categories of successor beneficiaries, in order, are (a) the Participant’s
spouse and (b) the Participant’s estate.
ARTICLE VIII    

ADMINISTRATION OF THE PLAN
8.1    Plan Administration. The Plan Administrator is the Committee. The
Committee has complete authority to interpret and administer the Plan. The
Committee’s responsibilities and obligations may be delegated as deemed
necessary by the Committee from time to time. The Committee may establish
administrative practices as necessary for the establishment and ongoing
maintenance of the Plan. The Committee may delegate to one or more of its
members or to one or more agents such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. The
decisions made by and the actions taken by the Plan Administrator in the
administration and interpretation of the Plan shall be final and conclusive for
all persons. If, after reading the Plan, Participants have questions about the
Plan, such questions should be directed to the designated contact at the
Company.
8.2    Claims. Any Participant or beneficiary who believes that there was an
error in the calculation of his or her account balance or in the payment of
benefits under the Plan or who desires to enforce his or her rights under the
terms of the Plan or clarify his or her rights to future benefits under the
terms of the Plan (referred to in this Section as a “claim” or “claims”) shall
file a claim with the Plan Administrator. The claim must be filed, signed and
dated within 90 days of the date on which the claimant learned of the facts from
which such claim arises. The claim must be sent by certified mail or presented
in person to the Plan Administrator.
The Plan Administrator, acting through the Company, shall respond in writing to
the claimant within a reasonable period of time but not later than 90 days after
receipt of the claim unless special circumstances require an extension of time
for processing. If such extension of time is required, the Plan Administrator,
acting through the Company, shall furnish written notice of the extension to the
claimant prior to the termination of the initial 90 day period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Plan Administrator, acting through the Company,
expects to render a final decision. In no event shall such extension exceed a
period of 90 days from the end of the initial period. If the Plan Administrator,
acting through the Company, does not issue a determination on the claim within
the required time period, such claim shall be deemed denied.
8.3    Appeals. Any claimant not satisfied with the Plan Administrator’s
decision of a claim shall have the right to appeal to the Plan Administrator.
The appeal must be signed and dated by the claimant and include a copy of the
claim submitted to the Plan Administrator as well as a copy of the Plan
Administrator’s decision. The appeal should explain why the claimant does not
agree with the Plan Administrator’s decision. The appeal must be filed within 60
days of the receipt


12    

--------------------------------------------------------------------------------





of the Plan Administrator’s decision. The appeal must be sent by certified mail
or presented in person to the Plan Administrator.
The Plan Administrator shall promptly advise the claimant of its decision on the
claimant’s appeal. Such decision shall be written in layman’s terms, shall
include specific reasons for the decision and shall contain specific references
to pertinent Plan provisions upon which the decision is based. The decision on
appeal shall be made no later than 60 days after the Plan Administrator’s
receipt of the appeal, unless special circumstances require an extension of the
time for processing. If such an extension of time is required, the Plan
Administrator shall furnish written notice of the extension to the claimant
prior to the termination of the 60 day period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan Administrator expects to render a final decision. If an
extension of time is required, a decision shall be rendered as soon as possible,
but not later than 120 days following receipt of the appeal. If the Plan
Administrator, acting through the Company, does not issue a decision on appeal
within the required time period, such appeal shall be deemed denied.
The decision on appeal shall be final and conclusive. A claimant may not bring a
lawsuit on a claim under the Plan until he or she has exhausted the internal
administrative claim process established under Sections 8.2 and 8.3. No action
at law or in equity to recover under the Plan shall be commenced later than one
year from the date a determination is made on the request for review or the
expiration of the appeal decision period if no determination is issued.
ARTICLE IX    

AMENDMENT OR TERMINATION
9.1    Amendment or Termination. The Company intends the Plan to be permanent
but reserves the right, subject to Section 9.2 and Section 9.3, to amend or
terminate the Plan when, in the sole opinion of the Company, such amendment or
termination is advisable. However, no amendment shall deprive a Participant or
beneficiary of any of the benefits which he or she has accrued under the Plan or
otherwise adversely affect the Participant’s Account with respect to amounts
credited thereto prior to the date such amendment is made. The Plan
Administrator shall have the authority, on behalf of the Company, to amend the
Plan in any manner permitted by Article IX of the Plan as the Plan Administrator
considers desirable, appropriate or necessary, provided that no such amendments,
either individually or in the aggregate, have a material adverse financial
impact on the Employer. The Board reserves the authority to make any other
amendments to the Plan, including, but not limited to, amendments that the Plan
Administrator deems desirable, appropriate or necessary which would have a
material adverse financial impact on the Employer.
9.2    Termination Upon a Change in Control. The Plan shall terminate
immediately upon a Change in Control.
9.3    Effect of Amendment or Termination. No amendment or termination of the
Plan shall, without the express written consent of the affected current or
former Participant or beneficiary, reduce or alter any benefit entitlement of
such Participant or beneficiary. Upon Plan termination, no further deferrals
shall be made. In such event, the Participant or his or her beneficiary, as the


13    

--------------------------------------------------------------------------------





case may be, shall be entitled to receive any benefit attributable to the
deferrals accrued as of the day preceding the effective date of termination,
plus interest credits, and less expenses chargeable to the Participant’s Account
up to the benefit distribution date. The Plan Administrator shall make
distributions of the Participant’s benefit (a) in accordance with the terms of
Article VI, or (b) if permitted by the Regulations and elected by the Company,
in a single lump sum payment that is paid at such time as is permitted by
Section 1.409A-3(j)(4)(ix) of the Regulations.
ARTICLE X    

GENERAL PROVISIONS
10.1    Taxes. The Company shall have the right to (a) require any Participant
or beneficiary to pay to the Company the amount of any taxes which the Company
may be required to withhold with respect to any benefits earned under, or
distributions from, the Plan or (b) deduct from all amounts paid the amount of
any taxes which the Company may be required to withhold with respect to any such
distributions.
10.2    Entire Agreement. The Plan document along with the Plan Election,
Beneficiary Designation Form and other administration forms required of
Participants, and made known to them by the Company, shall constitute the entire
agreement or contract between the Company and the Participant regarding the
Plan. No oral statement regarding the Plan may be relied upon by the Participant
or any other person claiming through or under the Participant.
10.3    Construction. Any mention of “Articles,” “Sections” and subsections
thereof, unless stated specifically to the contrary, refers to Articles,
Sections or subsections in the Plan. Headings of Articles, Sections and
subsections are for convenient reference. The headings are not part of the Plan
and are not to be considered in its construction. All references to statutory
sections shall include the section as amended from time to time.
10.4    Employment Rights. Neither the establishment of the Plan nor any
modification thereof, nor the creation of any trust or account, nor the payment
of any benefits, shall be construed as conferring upon a Participant the right
to continue to be employed by the Employer in his or her present capacity, or in
any capacity, or the right to continue to serve as an Outside Director. The Plan
relates to the payment of deferred compensation as provided herein, and is not
intended to be, and is not, an employment contract.
10.5    Benefit Transfers. Neither the Participant nor his or her designated or
other beneficiary under the Plan shall have any right to transfer, assign,
anticipate, hypothecate or otherwise encumber all or any part of the amounts
payable under the Plan, except as provided in Section 6.6. No such amounts shall
be subject to seizure by any creditor of any such Participant or beneficiary, by
a proceeding at law or in equity, nor shall any such amounts be transferable by
operation of law in the event of bankruptcy, insolvency or death of the
Participant, his or her designated beneficiary or any other beneficiary
hereunder. Any attempted assignment or transfer in contravention of this
provision shall be void.


14    

--------------------------------------------------------------------------------





10.6    Governing Law. Construction, validity and administration of the Plan
shall be governed by applicable Federal law and the laws of the State of
Delaware.
10.7    Inurement. The Plan shall be binding upon and inure to the benefit of
the Company and its successors and assigns, and the Participant, his or her
successors, heirs, executors, administrators and beneficiaries.
10.8    Notices. Any notice (other than pursuant to enrollment materials)
required or permitted to be given pursuant to the Plan shall be in writing, and
shall be signed by the person giving the notice. If such notice is mailed, it
shall be sent by electronic mail or United States first class mail, postage
prepaid, addressed to such person’s last known address as shown on the records
of the Company, if to a Participant, and to the Secretary of the Company, if to
the Company. The date of such mailing shall be deemed to be the date of notice,
but the notice shall not be effective until actually received. The Company or
the Participant may change the address to which notice is sent by giving notice
of such change in the manner above.
10.9    Unclaimed Benefit. Each Participant shall keep the Company informed of
his or her current address and the current address of his or her beneficiary.
The Company shall not be obligated to search for the whereabouts of any Person.
The Company is authorized to adopt procedures regarding unclaimed benefits that
provide for the irrevocable forfeiture of a benefit if the Company is unable to
locate the Participant, or if the Participant is deceased, his or her
beneficiary, in the Company’s sole discretion. Such procedures shall be
consistent with the Regulations and any other guidance issued by the Internal
Revenue Service.
10.10    Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Company nor any individual acting as an
employee or agent of the Company shall be liable to any Participant, former
Participant, beneficiary or any other Person for any claim, loss, liability or
expense incurred in connection with the Plan.
10.11    No Guaranty of Benefits. Nothing contained in the Plan shall constitute
a guaranty by the Company or any other Person that the assets of the Company
will be sufficient to pay any benefit hereunder.
10.12    Section 409A Compliance. The Plan is intended to be a non-qualified
deferred compensation plan that complies with the provisions of Code Section
409A and the Regulations, and shall be interpreted and operated consistent with
such intent. If any ambiguity exists in the terms of the Plan, it shall be
interpreted to be consistent with this purpose.
[SIGNATURE PAGE FOLLOWS]


15    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, a duly appointed member or delegate of the Committee has
executed the Plan on this 7th day of March, 2017.
PAR PACIFIC HOLDINGS, INC.
By:    /s/ James Matthew Vaughn    
Its:    Senior Vice President and General Counsel


25841814.4


16    